Citation Nr: 1542202	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating for bilateral hearing loss in excess of 10 percent prior to May 6, 2015, and in excess of 50 percent beginning on May 6, 2015.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This matter is on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In January 2015, the Board remanded this issue for additional development.  That development included to obtain all VA treatment records since 2012 and afford him an audiological examination.  That development completed, the issue has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to June 26, 2012, the Veterans bilateral hearing loss was manifested by puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), in dB, of 45, 65, 80, and 90 dB respectively for the right ear and 45, 65, 90, and 100 respectively, for the left ear, and speech recognition of 84 percent for the right ear and 80 percent for the left ear.  

2.  Beginning on June 25, 2012, the Veteran's bilateral hearing loss has been manifested by puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), in dB, of 75, 85, 90, and 105 dB respectively for the right ear and 75, 90, 100, and 105 plus respectively, for the left ear, and speech recognition of 52 percent for the right ear and 48 percent for the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for bilateral hearing loss have been met for the period from June 25, 2012 through May 5, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100, 4.86 (2015).  

2.  The criteria for a disability rating higher than 10 percent, for bilateral hearing loss, have not been met for the period prior to June 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100, 4.86 (2015).

3.  The criteria for a disability rating higher than 50 percent, for bilateral hearing loss, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2015), states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In his June 2012 VA Form 9, the Veteran reported that he was to have an upcoming audiology examination at a VA facility later that month, on June 25, 2012.  During the hearing before the undersigned, the Veteran testified that his hearing acuity with hearing aids fluctuates, i.e., that he has good days and bad days.  

VA first provided an audiology examination in January 2012 and that is the earliest evidence relevant to this case as far as the severity of the Veteran's hearing loss.  Audiometric testing at puretones of 1000, 2000, 3000 and 4000 Hz revealed thresholds, in dB, of 45, 65, 80, and 90 dB respectively for the right ear and 45, 65, 90, and 100 respectively, for the left ear.  The average over the four frequencies of interest was therefore 70 dB for the right ear and 75 dB for the left ear.  Speech recognition was 84 percent for the right ear and 80 percent for the left ear.  The examiner clearly considered the functional effect of his hearing loss disability on his daily activities as he recorded the Veteran's report that the impact on ordinary conditions of daily life was that he could not hear well.  

Application of Table VI yields assignment of Roman Numeral III for the right ear and Roman Numeral V for the left ear.  This is not an exceptional pattern of hearing loss so Table VIA is not for application.  Application of Table VII yields a 10 percent disability rating.  

The June 2012 VA audiology note is of record.  The note states that the Veteran was found to have moderate to severe sloping sensorineural hearing loss of the right ear with fair word recognitions scores and moderate to profound sloping sensorineural hearing loss of the left ear with poor word recognition scores.  This note was included in a comprehensive set of treatment records spanning many months and is located in several files in the Veteran's electronically stored claims file.  The Board thus concludes that there are no specific test findings from that examination available.  This is because the Board specifically asked, in its January 2015 Remand, that any available examination results be included.  As the records appear complete, the Board concludes that the numerical scores from that visit are not available.  

In May 2015, the VA afforded the Veteran an audiology examination consistent with the Board's January 2015 Remand.  Audiometric testing at puretones of 1000, 2000, 3000 and 4000 Hz revealed thresholds, in dB, of 75, 85, 90, and 105 dB respectively for the right ear and 75, 90, 100, and 105 plus respectively, for the left ear.  The average over the four frequencies of interest was therefore 88.75 dB for the right ear and 88.6 dB for the left ear.  Speech recognition was 52 percent for the right ear and 48 percent for the left ear. The examiner clearly considered the functional effect of his hearing loss disability on his daily activities as he recorded the Veteran's report that the impact on ordinary conditions of daily life was that he could not make out what people say.  

Application of Table VI yields assignment of Roman Numeral VIII for the right ear and Roman Numeral IX for the left ear.  Higher Roman Numerals do not result from application of Table VIA.  Application of Tale VII yields a 50 percent disability rating.  

The evidence clearly shows that the criteria have not been approximated for a rating higher than 10 percent as of the January 2012 examination and the next test data shows that the criteria for the 50 percent rating were met.  That test data is from May 6, 2015 but it is extremely unlikely that the Veteran's hearing loss disability changed on that date; that date is simply when VA next obtained and retained test data.  The Board must determine when those criteria were met.  In doing so, the Board is required to resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  Given the Veteran's testimony and what was expressed in the note of June 25, 2012, the Board resolves reasonable doubt in favor of the Veteran and concludes that the criteria for the 50 percent disability rating were met on June 25, 2012.  That is because the findings on June 25, 2012 more closely approximate the criteria for a 50 percent rating than a 10 percent rating and later test results confirm that the criteria for a 50 percent rating were met.  Therefore, the 50 percent rating criteria were approximated as of June 25, 2012 and the appeal must be granted to that extent.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans bilateral hearing loss are addressed by criteria found in the rating schedule.  Those criteria address his hearing acuity including word recognition.  The Veteran has reported that his disability results in an inability to hear  well and an inability to make out what people say.  This is contemplated by the regular schedular criteria.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has one other service-connected disability, tinnitus, rated as 10 percent disabling.  The record shows that he is properly compensated for both of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his tinnitus and bilateral hearing loss that make the schedular standards inadequate with regard to his bilateral hearing loss.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

The preponderance of evidence is against a finding that the criteria for a rating higher than 10 percent were approximated prior to June 25, 2012, is against a finding that the criteria for a 50 percent rating have been approximated at any time, and is against referral for extraschedular consideration.  Hence, the appeal must be denied as to a rating higher than 10 percent prior to June 25, 2012 and a rating higher than 50 percent from June 25, 2012, forward.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations in January 2012 and May 2015.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A 50 percent disability rating is granted for bilateral hearing loss for the period from June 25, 2012 through May 5, 2015, subject to the laws and regulations governing disbursement of monetary benefits; the appeal is denied as to all other periods.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


